         Case 5:17-cv-00220-LHK Document 1496-1 Filed 05/28/19 Page 1 of 3


     1     KEKER, VAN NEST & PETERS LLP           MORGAN, LEWIS & EOCKIUS LLP
           Robert A. Van Nest (SEN 84065)         Richard S. Taffet (pro hac vice)
 2        rvannest@keker.com                      richard.taffet@morganlewis.com
          Eugene M. Paige (SEN 202849)            101 Park Avenue
 3        epaige@keker, eom                       New York, NY 10178-0060
          Cody S. Harris (SEN 255302)             Telephone: (212) 309-6000
 4        eharris@keker.com                       Faesimile: (212) 309-6001
          Justina Sessions (SEN 270914)
 5        jsessions@keker.com                     MORGAN, LEWIS & EOCKIUS LLP
          633 Eattery Street                      Willard K. Tom (pro hac vice)
 6        San Francisco, CA 94111-1809            willard.tom@morganlewis.com
          Telephone: (415)391-5400                1111 Pennsylvania Avenue, NW
 7        Facsimile: (415) 397-7188               Washington, DC 20004-2541
                                                  Telephone: (202) 739-3000
 8        CRAVATH, SWAINE & MOORE LLP             Faesimile: (202) 739-3001
          Gary A. Eornstein (pro hac vice)
 9        gbornstein@cravath.com                  MORGAN, LEWIS & EOCKIUS LLP
          Yonatan Even (pro hac vice)             Geoffrey T. Holtz (SEN 191370)
10        yeven@cravath. eom                      gholtz@morganlewis .eom
          825 Eighth Avenue                       One Market Plaza, Spear Street Tower
11        New York, NY 10019-7475                 San Franciseo, CA 94105-1596
          Telephone: (212)474-1000                Telephone: (415)442-1000
12        Faesimile (212)474-3700                 Faesimile: (415)442-1001
13        Attorneys for Defendant
          QUALCOMM INCORPORATED
14

15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                        SAN JOSE DIVISION

18
          FEDERAL TRADE COMMISSION,                 Case No. 5:17-ev-00220-LHK-NMC
19
                      Plaintiff,                    DECLARATION OF BRYN WILLIAMS
20                                                  IN SUPPORT OF MOTION TO CHANGE
                V.                                  TIME
21
          QUALCOMM INCORPORATED, a
22        Delaware Corporation,                     Dept:      Courtroom 8, 4* Floor-
                                                    Judge:     Hon. Lucy H. Koh
23                   Defendant.
                                                    Date Filed: January 17, 2017
24
                                                    Trial Date: January 4, 2019
25

26

27
28


                 DECLARATION OF BRYN WILLIAMS IN SUPPORT OF MOTION TO CHANGE TIME
                                  Case No. 5:17-CV-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1496-1 Filed 05/28/19 Page 2 of 3


 1                               DECLARATION OF BRYN WILLIAMS

 2       I, Bryn Williams, declare and state that:
 3           1.       lam an attorney licensed to practice law in the State of California and am an

 4   attorney at the law firm of Keker, Van Nest & Peters, LLP, counsel for Defendant Qualcomm

 5   Incorporated. I submit this declaration in support of Qualcomm’s Motion to Change Time. I

 6   have knowledge of the facts set forth herein, and if called upon as a witness, I could testify

 7   competently under oath.

 8           2.       On May 21, 2019, this Court issued Findings of Fact and Conclusion of Law (the

 9   “Order”), ECF No. 1490, and entered judgment in favor of the FTC in the above-captioned

10   matter. ECF No. 1492.

11           3.       On May 28, 2019, Defendant filed a Motion for Stay Pending Appeal (the “Stay
12   Motion”).

13           4.      As detailed in the Stay Motion and in the accompanying declaration of Alex

14   Rogers, the Court’s Order would impose irreparable harm to Qualcomm if not stayed pending

15   appeal by requiring Qualcomm to immediately change longstanding licensing and sales

16   practices, renegotiate hundreds of license agreements, and force Qualcomm to offer exhaustive

17   licenses to competing chip makers.
18           5.      As detailed in the Stay Motion and in the accompanying declaration of Alex

19   Rogers, many of these changes would be impossible to unwind if the Order were overturned. For

20   example, Qualcomm would not be able to unwind licensing agreements it has renegotiated in the

21   shadow of an Order that is later overturned.

22          6.       As detailed in the Stay Motion, staying the injunction pending appeal will neither

23   harm competition nor impair the public interest.

24          7.       Given these circumstances, Qualcomm believes that expedited consideration of

25   the Stay Motion is appropriate, and that substantial harm and prejudice would occur if the Court

26   does not shorten time to hear the Stay Motion. The probability of irreparable harm detailed in

27   the Stay Motion and in the accompanying declaration of Alex Rogers increases with each day the

28   Court’s injunction stays in place.

                                                     1
                  DECLARATION OF BRYN WILLIAMS IN SUPPORT OF MOTION TO CHANGE TIME
                                    Case No. 5:I7-cv-00220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 1496-1 Filed 05/28/19 Page 3 of 3


     1            8.       In accordance with Civ. L.R. 6-3(a)(5), a list of all previous time modifications in

 2       this case, whether by stipulation or Court order is attached to this declaration as Exhibit A,

 3                9.       As this Court has entered judgment in favor of the FTC, the requested time
 4       modification would have no effect on the schedule for the case.

 5                10.      Before filing this motion, Qualcomm attempted to obtain a stipulation to the

 6       requested time change. Undersigned counsel for Qualcomm emailed counsel for the FTC on

 7       Friday, May 24, 2019, requesting that the FTC stipulate to the relief sought in this motion and
 8       offering to meet-and-confer further. Counsel for the FTC responded by email the same day,
 9       stating without further explanation that “[t]he FTC will not stipulate to the request to shorten
10       time.”

11                I declare under penalty of perjury that the foregoing is true and correct. Executed on this
12       28th day of May 2019, in San Francisco, California.
13
14
                                                            By:
15                                                                Bryn Williams

16

17
18

19
20
21

22

23
24

25
26

27

28


                       DECLARATION OF BRYN WILLIAMS IN SUPPORT OF MOTION TO CHANGE TIME
                                         Case No. 5:17-cv-00220-LHK-NMC
